Case 2:17-cv-07639-SJO-KS Document 665 Filed 01/30/20 Page 1 of 3 Page ID #:32465



    1 Morgan Chu (SBN 70446)
      mchu@irell.com
    2 Alan J. Heinrich (SBN 212782)
    3 aheinrich@irell.com
      C. Maclain Wells (SBN 221609)
    4 mwells@irell.com                                          Jsnuary 30, 2020
      Elizabeth C. Tuan (SBN 295020)
    5 etuan@irell.com                                                  VPC
      IRELL & MANELLA LLP
    6 1800 Avenue of the Stars, Suite 900
    7 Los Angeles, California 90067-4276
      Telephone: (310) 277-1010
    8 Facsimile:    (310) 203-7199
    9 Andrea Weiss Jeffries (SBN 183408)
   10 ajeffries@jonesday.com
      JONES DAY
   11 555 South Flower Street, Fiftieth Floor
      Los Angeles, CA 90071
   12 Telephone: (213) 489-3939
      Facsimile:    (213) 243-2539
   13
   14 [List of counsel continues on next page]
   15 Attorneys for Plaintiffs
      JUNO THERAPEUTICS, INC., MEMORIAL
   16 SLOAN KETTERING CANCER CENTER,
   17 and SLOAN KETTERING INSTITUTE FOR
      CANCER RESEARCH
   18
                              UNITED STATES DISTRICT COURT
   19                       CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
   20
   21 JUNO THERAPEUTICS, INC., et al.,      Case No. 2:17-cv-07639-SJO-KSx

   22              Plaintiffs,                   [PROPOSED] ORDER
                                                 GRANTING-IN-PART PLAINTIFFS’
   23        v.                                  APPLICATION TO FILE
                                                 DOCUMENTS UNDER SEAL IN
   24 KITE PHARMA, INC.,                         CONNECTION WITH PLAINTIFFS’
                                                 CONSOLIDATED POST-TRIAL
   25              Defendant.                    MOTION

   26                                            Hon. S. James Otero

   27
   28 AND RELATED COUNTERCLAIMS
                                                          [PROPOSED] ORDER GRANTING-IN-PART PLAINTIFFS’
                                                                        APPLICATION TO FILE UNDER SEAL
                                                                             Case No 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 665 Filed 01/30/20 Page 2 of 3 Page ID #:32466



    1 Rebecca Carson (SBN 254105)
      rcarson@irell.com
    2 IRELL & MANELLA LLP
    3 840 Newport Center Drive, Suite 400
      Newport Beach, CA 92660
    4 Telephone: (949) 760-0991
      Facsimile: (949) 760-5200
    5
      Christopher J. Harnett (Pro Hac Vice)
    6 charnett@jonesday.com
    7 Sarah A. Geers (Pro Hac Vice)
      sgeers@jonesday.com
    8 Kevin V. McCarthy (Pro Hac Vice)
      kmccarthy@jonesday.com
    9 JONES DAY
   10 250 Vesey Street
      New York, NY 10281
   11 Telephone: (212) 326-3939
      Facsimile: (212) 755-7306
   12
      Attorneys for Plaintiffs
   13 JUNO THERAPEUTICS, INC., MEMORIAL
   14 SLOAN KETTERING CANCER CENTER,
      and SLOAN KETTERING INSTITUTE FOR
   15 CANCER RESEARCH
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                       [PROPOSED] ORDER GRANTING-IN-PART PLAINTIFFS’
                                                                     APPLICATION TO FILE UNDER SEAL
                                                                          Case No 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 665 Filed 01/30/20 Page 3 of 3 Page ID #:32467




                   January 30, 2020
